DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues that amended, independent Claim 11 is in condition for allowance.
In response, the Examiner respectfully disagree with the Applicant. The Applicant amended Claim 11 with previously withdrawn claims. This is improper since Claims 1-10 were withdrawn and not elected, and thus will not be considered by the Examiner.
The amendment filed on 12/23/2021 amending claims 11-16 drawn to the elected invention with limitations drawn to a non-elected invention of claims 1-10 is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the originally elected invention because they include the subject matter of claim 1 which was restricted and withdrawn from consideration without traverse.  Applicant should submit a new amendment removing the non-elected subject matter and consistent with the originally elected invention of original claim 11.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

/AYODEJI T OJOFEITIMI/               Examiner, Art Unit 3651                                                                                                                                                                                         
/GENE O CRAWFORD/               Supervisory Patent Examiner, Art Unit 3651